 


114 HCON 139 EH: Providing for a correction in the enrollment of H.R. 2577.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. CON. RES. 139 
IN THE HOUSE OF REPRESENTATIVES 
CONCURRENT RESOLUTION 
Providing for a correction in the enrollment of H.R. 2577. 
 
 
That in the enrollment of the bill H.R. 2577, the Clerk of the House of Representatives shall amend the long title so as to read: Making appropriations for military construction, the Department of Veterans Affairs, and related agencies for the fiscal year ending September 30, 2017, and for other purposes..  Passed the House of Representatives June 23, 2016.Karen L. Haas,Clerk.  